 

Exhibit 10.1

Execution Version

 

AMENDMENT NO. 3

TO

CREDIT AGREEMENT

 

This Amendment No. 3 to Credit Agreement (the “Amendment”) is dated as of
October 30, 2015, and is by and between Calm Waters Partnership, a Wisconsin
General Partnership (“Calm Waters”) and Electronic Cigarettes International
Group, Ltd., a Nevada corporation (the “Borrower”).

 

WHEREAS, Calm Waters and the Borrower entered into that certain Credit Agreement
dated as of April 27, 2015 (the “CW Credit Agreement”);

 

WHEREAS, the Borrower entered into that certain Credit Agreement, dated April
27, 2015 (the “Additional Lender Credit Agreement”), by and among the Borrower,
Tiburon Opportunity Fund, L.P., as a lender and as agent, and various additional
lenders party thereto (the “Additional Lenders” and collectively with Calm
Waters, the “Lenders”);

 

WHEREAS, the Lenders entered into that certain Intercreditor Credit Agreement,
dated April 27, 2015 (the “Intercreditor Agreement”);

 

WHEREAS, pursuant to Amendment No. 1 to Credit Agreement, dated June 26, 2015
(“Amendment No. 1”), the Borrower and Calm Waters amended the CW Credit
Agreement to (i) increase the aggregate principal amount of the Term Loans
thereunder by $6,000,000 and (ii) extend the due date of certain post-Closing
obligations of the Borrower;

 

WHEREAS, pursuant to Amendment No. 2 to Credit Agreement, dated June 30, 2015
(“Amendment No. 2”), and as a condition to receiving funds under a trade
facility with ExWorks Capital Fund I, L.P., (“ExWorks”), the Borrower and Calm
Waters amended the CW Credit Agreement to include a legend stating that the
liens granted to the Lenders thereunder are subject to an Intercreditor
Agreement among the Borrower, and the subordinated creditors party thereto (the
CW Credit Agreement, as amended by Amendment No.1 and Amendment No.2, the
“Amended CW Credit Agreement”);

 

WHEREAS, the Borrower desires to further amend the Amended CW Credit Agreement
to increase the aggregate principal amount of the Term Loans thereunder by
$18,000,000;

 

WHEREAS, pursuant to Section 5.1 of the Intercreditor Agreement, no term of the
Amended CW Credit Agreement or the Additional Lender Credit Agreement may be
amended and the performance or observance by the parties of any term of the
Amended CW Credit Agreement or the Additional Lender Credit Agreement may not be
waived without the consent of the Requisite Lenders;

 

WHEREAS, Calm Waters, by itself the Requisite Lender, has agreed to permit the
Borrower to (i) increase the aggregate principal amount of the Term Loans under
the Amended CW Credit Agreement and (ii) permit the issuance of a warrant to
Calm Waters;

 

 

 

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties to this Amendment, each intending to be legally bound, hereby agree as
follows:

 

1.            Definitions. Capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Amended CW Credit
Agreement.

 

2.            Amendments to the Amended CW Credit Agreement and the Disclosure
Schedules.

 

2.1.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by deleting the definition of “Closing” in its entirety and replacing it with
the following:

 

“Closing” shall mean the Initial Closing, the Second Closing and the Third
Closing, unless otherwise specifically provided herein.

 

2.2.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by deleting the definition of “Closing Date” in its entirety and replacing it
with the following:

 

“Closing Date” shall mean the Initial Closing Date, the Second Closing Date and
the Third Closing Date, unless otherwise specifically provided herein.

 

2.3.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by adding the following definitions:

 

“Third Closing” shall mean the closing of the transactions contemplated by this
Agreement on the Third Closing Date.

 

“Third Closing Date” shall mean October 30, 2015.

 

2.4.          Section 1.01 of the Amended CW Credit Agreement is hereby amended
by deleting the definition of “Warrant” in its entirety and replacing it with
the following:

 

“Warrant” shall mean the Common Stock Purchase Warrants executed and delivered
pursuant to Section 4.01(o), Section 4.02(g), and Section 4.03(g) substantially
in the form of Exhibit F.”

 

2.5.          Section 2.01 of the Amended CW Credit Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:

 

2

 

 

“Section 2.01.         Term Loan. Subject to the terms and conditions and
relying upon the representations and warranties set forth herein and in the
other Loan Documents, the Lender agrees to make Term Loans to the Borrower on
the Closing Dates in an aggregate principal amount equal to $59,000,000,
consisting of (i) a Term Loan on the Initial Closing Date in a principal amount
equal to $35,000,000, (ii) a Term Loan on the Second Closing Date in a principal
amount equal to $6,000,000, and (iii) a Term Loan on the Third Closing Date in a
principal amount equal to $18,000,000, to be disbursed in accordance with
Schedule 3.15; provided, however, that the disbursement of any amounts in
settlement of debt obligations shall be subject to payoff letters entered into
between the Borrower and the obligee in form and substance (including, but not
limited to, a release of the Borrower) acceptable to Calm Waters. Amounts repaid
or prepaid in respect of the Term Loan may not be reborrowed. The Borrower and
the Lender agree that for U.S. federal income tax purposes, the aggregate issue
price under Section 1273(b) of the Internal Revenue Code of 1986, as amended, of
the Term Loan is $56,050,000. The Borrower and the Lender agree to use the
foregoing issue price and the values and the yields which result in such issue
price for U.S. federal income tax purposes.

 

2.6.          Section 2.06(a) of the Amended CW Credit Agreement is hereby
amended by deleting “$703,000” and replacing it with “$1,012,000”.

 

2.7.          Article IV is hereby amended by adding the following as a new
Section 4.03:

 

“Section 4.03. Conditions of Borrowing at the Third Closing. On the Third
Closing Date:

 

(a)            The representations and warranties set forth in Article
III and in each other Loan Document shall be true and correct on and as of the
Third Closing Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

(b)           On the Third Closing Date, no Default or Event of Default shall
have occurred and be continuing.

 

(c)            The Lender shall have received a certificate, dated the Third
Closing Date, and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (a) and (b) of
this Section 4.03.

 

(d)            The Lender shall have received duly executed counterparts of
Amendment No. 3 to Credit Agreement from each party hereto.

 

(e)            The Lender shall have received a certificate from the chief
financial officer of the Borrower certifying that each of the Loan Parties,
after giving effect to the Transactions to occur on the Third Closing Date, is
Solvent.

 

3

 

 

(f)            All requisite Governmental Authorities and third parties shall
have approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required or reasonably requested by the
Lender, all applicable appeal periods shall have expired and there shall not be
any pending or threatened litigation, governmental, administrative or judicial
action that has resulted or could reasonably be expected to restrain, prevent or
impose burdensome conditions on the Transactions or the other transactions
contemplated hereby.

 

(g)            The Lender shall have received from the Company a duly executed
Warrant to purchase 40,000,000 shares of Common Stock.

 

(h)            The Lender shall have received (i) a certificate of the Secretary
or Assistant Secretary of each Loan Party dated as of the Third Closing Date and
certifying (A) with respect to the Borrower, that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of the
Borrower authorizing the execution, delivery and performance of the Amendment
and the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (B) that the certificate
or articles of incorporation, bylaws or operating agreement (or comparable
organizational documents) of each Loan Party have not been amended since the
Second Closing Date and (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (ii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (i) above.

 

(i)            Contemporaneously with the Closing, the Lender shall have
received all amounts due and payable on or prior to the Third Closing Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document.

 

(j)             The Lender shall have received a Note duly executed and
delivered by the Borrower payable to the Lender and its registered assigns in
the principal amount of $18,000,000.

 

(k)            Lender shall have received favorable written opinions of Pryor
Cashman LLP and Fennemore Craig, P.C., counsels for the Borrower, in form and
substance reasonably satisfactory to the Lender.

 

(l)             The Lender shall have received a certificate with respect to the
Loan Parties dated as of the Third Closing Date and duly executed by a
Responsible Officer of the Borrower certifying that the Perfection Certificate
delivered in connection with the Second Closing is true and correct in all
respects as of the Third Closing Date as if given on such date.

 

4

 

 

2.8.          Schedule 1.01(a) of the Disclosure Schedule to the Amended CW
Credit Agreement entitled “Existing Credit Agreements” is hereby amended by
deleting it in its entirety and replacing it with the revised Schedule 1.01(a)
attached hereto as Exhibit A.

 

2.9.          Schedule 1.01(c) of the Disclosure Schedule to the Amended CW
Credit Agreement entitled “Mortgaged Properties” is hereby amended by deleting
it in its entirety and replacing it with the revised Schedule 1.01(c) attached
hereto as Exhibit B.

 

2.10.        Schedule 3.06 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Capitalization” is hereby amended by deleting it in its
entirety and replacing it with the revised Schedule 3.06 attached hereto as
Exhibit C.

 

2.11.        Schedule 3.11 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Litigation” is hereby amended by deleting it in its entirety
and replacing it with the revised Schedule 3.11 attached hereto as Exhibit D.

 

2.12.        Schedule 3.12 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Agreements” is hereby amended by deleting it in its entirety
and replacing it with the revised Schedule 3.12 attached hereto as Exhibit E.

 

2.13.        Schedule 3.15 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Use of Proceeds” is hereby amended by deleting it in its
entirety and replacing it with the revised Schedule 3.15 attached hereto as
Exhibit F.

 

2.14.        Schedule 3.20(c) of the Disclosure Schedule to the Amended CW
Credit Agreement entitled “Mortgage Filing Offices” is hereby amended by
deleting it in its entirety and replacing it with the revised Schedule 3.20(c)
attached hereto as Exhibit G.

 

2.15.        Schedule 3.21 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Owned Real Property” is hereby amended by deleting it in its
entirety and replacing it with the revised Schedule 3.21 attached hereto as
Exhibit H.

 

2.16.        Schedule 3.29 of the Disclosure Schedule to the Amended CW Credit
Agreement entitled “Indebtedness” is hereby amended by deleting it in its
entirety and replacing it with the revised Schedule 3.29 attached hereto as
Exhibit I.

 

2.17.        Schedule 6.02(a) of the Disclosure Schedule to the Amended CW
Credit Agreement entitled “Existing Liens” is hereby amended by deleting it in
its entirety and replacing it with the revised Schedule 6.02(a) attached hereto
as Exhibit J.

 

5

 

 

3.            Full Force and Effect. Except as expressly modified by this
Amendment, all of the terms, covenants, agreements, conditions and other
provisions of the Amended CW Credit Agreement shall remain in full force and
effect in accordance with their respective terms. As used in the Amended CW
Credit Agreement, the terms "this Agreement", herein, hereinafter, hereunder,
hereto and words of similar import shall mean and refer to, from and after the
date hereof, unless the context otherwise requires, the Amended CW Credit
Agreement as amended by this Amendment.

 

4.            Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of New York and not by choice
of law principles or the laws of any other State.

 

5.            Entire Agreement and Amendments. The Amended CW Credit Agreement,
as amended by this Amendment, embodies the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties.

 

6.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall be deemed to be one and the same agreement.

 

7.            Guarantees and Security Interests.         By signing this
Amendment, the Borrower and each Guarantor hereby confirms that (i) the
obligations of the Borrower and each Guarantor under the Amended CW Credit
Agreement as amended by this Amendment and the other Loan Documents as amended
hereby constitute “Secured Guarantees” and are entitled to the benefit of the
guarantees and the security interests set forth in the Security Documents, (ii)
the Loan Documents are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, and (iii) all Liens granted,
conveyed or assigned to Calm Waters by such Person pursuant to each Loan
Document to which it is party remain in full force and effect, are not released
or reduced, and continue to secure full payment and performance of the Secured
Guarantees as amended hereby.

 

[Remainder of page intentionally left blank]

 

6

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

 

  Calm Waters Partnership       By: /s/ Richard S. Strong   Name:  Richard S.
Strong   Title:  Managing Partner       ELECTRONIC CIGARETTES INTERNATIONAL
GROUP, LTD.       By: /s/ Philip Anderson   Name:  Philip Anderson  
Title:    Chief Financial Officer       VCIG LLC       By: /s/ Philip Anderson  
Name: Philip Anderson   Title:   Manager       FIN BRANDING GROUP, LLC       By:
/s/ Philip Anderson   Name: Philip Anderson   Title:   Manager       HARDWIRE
INTERACTIVE ACQUISITION COMPANY       By: /s/ Philip Anderson   Name: Philip
Anderson   Title:   President       VICTORY ELECTRONIC CIGARETTES, INC.      
By: /s/ Philip Anderson   Name: Philip Anderson   Title:   President

 

 

 

 

  VAPESTICK HOLDINGS LIMITED       By: /s/ Philip Anderson   Name: Philip
Anderson   Title:   Director       MUST HAVE LIMITED       By: /s/ Philip
Anderson   Name: Philip Anderson   Title:   Director       E-CIGS UK HOLDING
COMPANY LIMITED       By: /s/ Philip Anderson   Name: Philip Anderson  
Title:   Director

 

 

 